Citation Nr: 0606786	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had service with the U.S. Navy Reserve from 
October 1960 to November 1961 with active duty for training 
from December 18, 1960 to December 31, 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and later rating 
decisions by the Department of Veterans Affairs (VA) 
Muskogee, Oklahoma, Regional Office (RO), which denied the 
veteran entitlement, in pertinent part, to service connection 
for COPD and a mental condition.  In April 2005, the veteran 
testified at a hearing at the RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Information in the veteran's claims folder includes a Social 
Security Administration (SSA) letter dated in October 1996 
awarding the veteran disability benefits effective from April 
1995.  Testimony elicited from the veteran at his hearing 
before the undersigned in April 2005 confirmed that he is in 
receipt of SSA disability benefits.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with his claims.

As well, service medical records indicate that results of a 
routine psychiatric examination performed in July 1961, prior 
to discharge, include a diagnosis of constitutional 
psychopath.  A September 1961 memorandum from the Bureau of 
Medicine and Surgery in the Department of the Navy is to the 
effect that the July 1961 examination revealed the veteran 
had an antisocial personality.  An October 2002 signed 
statement from R.S.L., D.O., is to the effect that the 
veteran had psychological problems due to military service.  
In a February 2003 statement, Dr. L. said that the veteran 
had anxiety associated with his deteriorating COPD.  However, 
the veteran has not been afforded a VA psychiatric 
examination to determine the etiology of any diagnosed 
psychiatric disorder found to be present.  In the interest of 
due process, the Board believes this should be done.

Additionally, at his April 2005 hearing, the veteran 
testified that a private treating physician, Dr. R.S.L., 
informed him that his COPD was related to service.  VA has 
been put on notice of competent (medical) evidence favorable 
to the veteran's claim.  In order to ensure a full and fair 
adjudication of the veteran's claim, VA's duty to assist the 
veteran requires an attempt to obtain this evidence.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits awarded in 1996 (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.

2.  The RO should inform the veteran that 
he may submit the written opinion of his 
doctor that his current COPD is the 
result of his service but that his 
recitation of such medical opinion is not 
cognizable evidence since, as a layman, 
he is not competent to offer a medical 
opinion.

3. Then, the veteran should be scheduled 
for appropriate VA psychiatric 
examination to determine the etiology of 
any psychiatric disorder found to be 
present.  The veteran's medical records, 
particularly his service medical records, 
should be reviewed by the examiner prior 
to examination.  A complete history of 
the claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion concerning the 
etiology of any diagnosed psychiatric 
disorder found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any such disorder noted 
was caused by military service, including 
the findings noted in July 1961 
(constitutional psychopath, infantile, 
unstable), or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  A rationale should 
be provided for all opinions expressed.  
The veteran's claims file should be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
examiner reviewed the veteran's medical 
records.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

4. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for COPD and an acquired 
psychiatric disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


